                                    UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1584


GREGORY SHAWN MERCER,

                    Plaintiff - Appellant,

              v.

E. A. VEGA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-00346-LO-TCB)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gregory Shawn Mercer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Shawn Mercer appeals the district court’s orders denying relief on his 42

U.S.C. § 1983 (2012) complaint and denying reconsideration. We have reviewed the

record and find no reversible error. Accordingly, we deny Mercer’s motion for clarification

and affirm for the reasons stated by the district court. Mercer v. Vega, No. 1:18-cv-00346-

LO-TCB (E.D. Va. filed Apr. 24 & entered Apr. 25, 2019; May 24, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2
